     Case 2:19-cv-01109-GMN-EJY Document 30 Filed 08/13/20 Page 1 of 3



 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
 3    MARTA D. KURSHUMOVA, ESQ.
      Nevada Bar No. 14728
 4    E-mail: mkurshumova@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 5    1785 East Sahara, Suite 325
      Las Vegas, Nevada 89104
 6
      Tel: (702) 805-8340
 7    Fax: (702) 920-8112
      E-mail: jfoley@hkm.com
 8    Attorneys for Plaintiff
 9
                                 UNITED STATES DISTRICT COURT
10
                                      DISTRICT OF NEVADA
11
       DESTINIE MULLEN, an Individual,
12                                                     CASE NO.: 2:19-cv-01109-GMN-GWF
                           Plaintiff,
13
14     vs.
                                                            STIPULATION AND ORDER
15     NUGENT, LLC, a Nevada limited liability           EXTEND REMAINING DISCOVERY
       company d/b/a GREAT CLIPS, DOES I -X;                      DEADLINES
16     and ROE CORPORATIONS I -X.
                                                                  (SECOND REQUEST)
17
                           Defendant.
18
19           The parties, Plaintiff DESTINIE MULLEN (“Plaintiff”) and Defendant NUGENT,
20    LLC, a Nevada limited liability company d/b/a GREAT CLIPS (“Defendant”), by and through
21
      their respective attorneys of record, hereby stipulate and agree as follows:
22
             1.      That the close of Discovery currently set for September 24, 2020, be extended
23
      by a period of sixty (60) days, and become due on November 24, 2020 or as soon thereafter as
24
25    the Court may allow;

26           2.      That all other discovery deadlines be extended sixty (60) days;
27           3.      That the Parties exchanged Initial Disclosures and written discovery requests;
28
                                                Page 1 of 3
     Case 2:19-cv-01109-GMN-EJY Document 30 Filed 08/13/20 Page 2 of 3



 1           4.       That the Parties exchanged responses to the written discovery request;
 2           5.       That the Parties discussed Defendant amending their discovery responses and
 3
      amended responses are anticipated to be forthcoming shortly.
 4
             6.       Plaintiff’s counsel was recently informed that a member of Defendant’s law firm
 5
      has been diagnosed as having the Novel Coronavirus, which has necessitated Defendant’s firm
 6
 7    to take precautionary measures. It is anticipated that the affected person will likely be unable to

 8    work for at least 30 days. In turn, this has resulted in the necessity for additional time for case
 9    handling, and
10
             7.       That Plaintiff’s counsel and Defendants’ counsel have been in contact regarding
11
      the suitability of extending discovery in this matter based upon the limitations imposed on all
12
13    counsel and parties due to COVID-19 pandemic resurging as well as delays in amending

14    discovery responses, which are needed before any meaningful depositions can take place. Both

15    Plaintiff’s and Defendant’s counsel agree that an extension of the remaining discovery
16
      deadlines is warranted for this matter to be fully litigated on the merits and an extension is in
17
      the best interests of both the Parties and the Court;
18
             8.       That the Parties have the following depositions outstanding: Plaintiff and Person
19
20    Most Knowledgeable for Defendant. The Parties have not taken those depositions because the

21    Parties would prefer to complete the exchange of written discovery before taking depositions.
22    Without a complete exchange of written discovery, the deposition will not be as meaningful.
23
             9.       The parties are hopeful that with the additional time, that a resolution may be
24
      reached after the amended responses are provided.
25
             10.      That good cause exists for the request for the Discovery deadline to be extended
26
27    until November 24, 2020 for the above-specified reasons.

28
                                                 Page 2 of 3
     Case 2:19-cv-01109-GMN-EJY Document 30 Filed 08/13/20 Page 3 of 3



 1           11.     All parties believe the requested extension is warranted under the current
 2    circumstances and will not result in undue delay in the administration of this cause.
 3
             12.     This is the second request for an extension of the Scheduling Order in this matter
 4
      and is made in compliance with Local Rule 26.3.
 5
      Dated this 13th day of August, 2020.                 Dated this 13th day of August, 2020.
 6
 7    HKM Employment Attorneys LLP                         TCM Law Firm

 8
      /s/ Jenny L. Foley                                   /s/ _Thomas C. Michaelides___
 9    Jenny L. Foley, Ph.D., Esq.                          Thomas C. Michaelides, Esq.
10    Nevada Bar No. 9017                                  Nevada Bar No. 5425
      1785 East Sahara Ave., Suite 300                     1614 South Maryland Parkwa
11    Las Vegas, Nevada 89104                              Las Vegas, Nevada 89104
      Attorney for Plaintiff                               Attorney for Defendant
12
13
                                             ORDER
14
                                             IT IS SO ORDERED:
15
16                                           ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
17
                                             DATED: August 13, 2020
18
19
20
21
22
23
24
25
26
27
28
                                                Page 3 of 3
